In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00074-CV
      ___________________________

IN RE BRANDON BLAKE COLEMAN, Relator




             Original Proceeding
          Trial Court No. CR12297


 Before Sudderth, C.J.; Bassel and Womack, JJ.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: March 8, 2019




                                         2